Title: To Thomas Jefferson from Joseph Antrim, 24 February 1823
From: Antrim, Joseph
To: Jefferson, Thomas

 Dear SirFeby 24–1823I am under the disagreeable nessity of disturbing your repose, by a call upon you, if in your wisdom you think it right—to put in the  reach of the Proctor the means, to release me from my present wants for money, I am in such  want of about $1500 that if I fail in getting it, the consequence will be money Suits, and what is still more the inability to pay about 5 or 600$ borrowed money, which Mr Heiskell had the goodness to lend me, a part of which was lent me as long ago as last fall to pay the mens wage that I brought on from the north last August that together with about $300  store Act he will stand in need of to go on  to the North with on the 10th day of March, If that cannot be obtained no other way I feel bound to sacrafise any thing I have to pay it; Now in regard to my Claim, I will speak with all the candour that a man should, In the first place I did not receive on act of last years work more than would pay for the materials used, and that I do fully and honestly beleave that was the work done that is under way  the institution would be in debt to me in the sum of between 4 & 5 thousand dollars and as to the cost to me of complating the said work it will be inconsiderable as all the lath is paid for and nailed on and lime and hore neerly enough on hand and paid for, and will take me but a short time to finishI hope that in consequence of my work not being measureed and priced, that I am not to suffer, as your honour I dare say reccollects that I once  or twist troubled you on  the same subject, I exerted my self all that I could to obtain the prices, and the cause for not getting them was by this Proctor that the funds could not be spared for to get them on, And as the principal cause of my not finishing last fall agreeable to your request may be unknown to you, I say was the loss of about 3 or 4 weeks work that might of been done  to the university more than was but for the want of lime and hore which we was several times out of, in consequence of not haveing laid a quantity in advance, which is nessary to always keep up a supply and that  grew out of the scarsity of funds, The amount of money drawn by me out of this years anuity is $500 which was pd for a draft of mine given before the money be came to hand, the person to whom I gave it told me the Proctor said I might draw it on him and that he would pay it an Richmond, so I gave it, not thinking, that was all I was to get out of this last fund, I did not call on the Proctor to know how much I was to get untill about 3 days after he got home, and was then told it was all out except enough for the hire of Negroes, I then told him I should be obliged to lay my case before you intreating you to enable him to help me out of my difficultys, I shall be anksious to know your decision as it will be important to me, If any thing in this appears wanting in respect, for you, I hope you will have the goodness to excuse me as in you great disearnment you will think it not intended, And beleave me to be your Most Obet Huml SetJ Antrim